Title: From John Quincy Adams to Thomas Boylston Adams, 22 May 1803
From: Adams, John Quincy
To: Adams, Thomas Boylston



22. May 1803.

This is the second week that I have failed in my customary tribute to you—‘Tis a grievous affliction to myself—But remember, non semper arcum, tendit Apollo—My Port-Folio is already drained of every thing, I can bear to display in public, and in the practice of spinning from the brain, the most industrious spider must have his intervals of leisure.
I have received two short letters from you, one of them mentioning certain shipments you had made, on board the Harmony—for me. The Harmony has arrived, and I have received the volume of the Encyclopaedia, and the cap for Mrs: A—but the two barrels of flour were not on board—As you have not sent me a bill of lading, I cannot call imperatively, upon the Captain for them, and possibly, your orders for the shipment were not obeyed—
I observe by advertisements in some of the newspapers, that the first part of Vol: 3—of the Encyclopaedia, is now published—And I remind you of it, that you may send me one as soon as possible
There is one number, containing a part of Luzac’s Socrates, of which I have not received a duplicate copy—‘tis N. 19—The others hitherto I have duly received.
I have not yet sent you the volumes of St: John Crevecoeur’s New Travels in Pennsylvania, and New-York, because I have had a sort of inclination to furnish an Article or two from them myself—I believe the Work has never been translated, and with due attention and Industry, might be an abundant Stock material for many months.
Your’s faithfully—
